DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 08/30/2019 are accepted by the Examiner.
Specification
The disclosure filed on 08/30/2019 is accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

13 recites the limitation "the additional set of logo images" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note:
It seems that claim 13 should depend directly from claim 12.
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: claims 1-12 and 14-20 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, applying a machine-learning-logo classifier to a set of candidate logo images to select a subset of logo images, replace a subset of synthetic training images with the subset of logo images to generate a set of mixed training images, retrain the machine-learning-logo classifier based on the set of mixed training images, and select a set of logo images comprising ground-truth logos corresponding to the logo class utilizing the retrained machine-learning-logo classifier; train a machine-learning-logo classifier based on the set of synthetic training images, generate logo scores for the set of candidate logo images utilizing the machine- learning-logo classifier, wherein a logo score indicates a likelihood that a candidate logo image portrays a logo corresponding to the logo class, select a subset of logo images from the set of candidate logo images based on the logo scores, replace a subset of synthetic training images from the set of synthetic training images with the subset of logo images .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pereira (US 20180307942 A1) discloses Logo Recognition in Images and Videos.
Joseph (US 20200090007 A1) discloses system and method for recognizing logos.
Attorre (US 20200356818 A1) discloses logo detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636